DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

    PNG
    media_image1.png
    259
    638
    media_image1.png
    Greyscale
	
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on October 6, 2021 and January 21, 2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Status of the Claims
4.	Claims 1, 4-6, 8-9, and 12-25 are pending and under consideration herein.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 is drawn to a compound, composition, or method. It is unclear to which statutory class the claim is drawn and therefore, the metes and bounds of the claimed scope are indefinite. Regarding the phrase, “as disclosed herein;” the claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993). 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 24-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by CAplus Registry Number: RN 178429-64-6. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 178429-64-6. Entered STN: 17 Jul 1996].

    PNG
    media_image2.png
    461
    576
    media_image2.png
    Greyscale


Registry number 178429-64-6 are available as prior art as of 17 Jul 1996, the date they were indexed into the CAplus database. Registry number 178429-64-6 anticipates compounds of formula I wherein R is H, R1 and R2 are H.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image3.png
    99
    480
    media_image3.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
Double Patenting
10.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. 	Claims 1, 4-6, 8-9, and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent no. 9,585,863. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent no. 9,585,863 are fully encompassed by the instant claims wherein they recite an anticipatory invention as in the instant claims. Specifically claim 2 where x is 0.

12. 	Claims 1, 4-6, 8-9, and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent no. 10,259,780. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent no. 10,259,780 are fully encompassed by the instant claims wherein they anticipate the instant claims. Specifically claim 2 where x is 0.

13.	Claims 1, 4-6, 8-9, and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent no. 11,072,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent no. 11,072,579 are fully encompassed by the instant claims wherein they anticipate the instant claims. Specifically claim 2 where x is 0.

14.	Claims 1, 4-6, 8-9, and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent no. 9,359,290. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent no. 9,359,290 are fully encompassed by the instant claims wherein they anticipate the instant claims. Specifically claim 2 where x is 0.
Conclusion
15.	No claims allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626